Citation Nr: 0507397	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to service connection for left hand 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
December 1984.  According to his DD Form 214, he had an 
additional three years, six months and 28 days of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The record reflects that the veteran in January 2005 failed, 
without explanation, to report for his requested hearing 
before a Veterans Law Judge in Washington, DC.  His request 
for a Board hearing is therefore considered withdrawn.  
38 C.F.R. § 20.702(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that the veteran was notified 
in a December 2002 correspondence from the RO as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting in connection with 
his claims.  Unfortunately, neither the correspondence nor 
any other document on file adequately informed him of the 
information and evidence necessary to substantiate his 
claims.  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.  

The veteran is hereby advised that in order to substantiate 
his claim on the basis of entitlement to service connection, 
the competent evidence must show a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Turning to the bilateral hip, left ankle, left hand, left 
knee, and back claims, service medical records show that the 
veteran was treated for left ankle sprains, and in July 1980 
for a joint sprain of the first digit on his left hand.  He 
was treated in February 1984 for inflammation of the right 
hip joint.  The records are silent for any reference to back, 
left hip, or left knee complaints or findings.

VA treatment records on file for March 2002 to September 2002 
show that in May 2002 the veteran reported right hip 
tenderness; a right hip disorder was not diagnosed but 
fibromyalgia was considered a possibility for the veteran's 
multiple joint complaints.  An August 2002 entry notes the 
presence of focal right-sided hip pain in the veteran.  The 
records note historically that the veteran underwent left 
knee surgery in 1996 for a torn meniscus, and that 
degenerative changes were present in the knee.  With respect 
to his back, the records show treatment for lumbar 
radiculopathy with herniated nucleus pulposus at L4-L5; the 
veteran reported falling off a ladder in service, and 
experiencing disc herniation in September 1998 at work.  The 
records also note historically that the veteran had 
degenerative changes affecting his left ankle.

Private medical records on file for October 1996 to February 
2000 document treatment for lumbar and bilateral lower 
extremity (including hip) pain; testing for rheumatoid 
arthritis was negative, and the veteran was noted to have 
herniation of L4-L5 and spinal stenosis.  The records include 
a July 1999 entry suggesting that the veteran's hip pain 
might represent osteoarthritis, although the entry also 
indicates that X-ray studies were negative for any evidence 
of osteoarthritis.  The records indicate that X-ray studies 
of the left knee showed degenerative changes.

The veteran was afforded a VA examination in May 2003, which 
did not include review of the claims file.  The veteran 
complained of bilateral hip pain, as well as left knee, left 
hand, left ankle and back complaints.  Following physical 
examination of the veteran, the examiner provided an initial 
diagnosis of multiple joint pain, likely secondary to 
degenerative arthritis; and history of lower back pain most 
likely secondary to herniated disc.  In an addendum, the 
examiner indicated that he had reviewed recent X-ray studies 
for the veteran, which were normal for the hips and cervical 
spine; showed degenerative disc disease in the lumbosacral 
spine; demonstrated evidence of old trauma in the left ankle, 
with benign cortical thickening along the lateral aspect of 
the distal shaft of the tibia; showed small effusion in the 
left knee; and which demonstrated post-traumatic deformity of 
the left fifth metacarpal bone.

As noted above, the May 2003 examination was conducted 
without reviewing the veteran's claims file.  More 
importantly, the examiner failed to address the etiology of 
the veteran's claimed disorders.  The Board consequently 
concludes that additional VA examination of the veteran is 
required.

With respect to the claim for hemorrhoids, service medical 
records show that the veteran, at his enlistment examination, 
reported a past history of small hemorrhoids; physical 
examination was negative for any pertinent findings.  He 
thereafter presented in July 1982 with complaints of 
hemorrhoids, and physical examination was consistent with 
multiple large hemorrhoids or anal condylomata acuminata.  In 
August 1982 he underwent excision and fulguration of the 
lesions found on physical examination, and he was 
convalescent for one week.  The remainder of the service 
records are silent for any further reference to hemorrhoids. 

VA treatment records on file for March 2002 to September 2002 
show that the veteran presented in September 2002 for a 
rectal examination, at which time small non-bleeding internal 
hemorrhoids were identified.

The veteran was afforded a VA examination in May 2003, at 
which time he reported that in addition to genital warts, he 
was found to have developed hemorrhoids in service, and he 
indicated that the August 1982 surgery involved the removal 
of the hemorrhoids; he denied any hemorrhoid problems since 
service.  The examiner noted that the veteran declined 
genitorectal examination.  The examiner diagnosed history of 
genital warts with small hemorrhoid in service, surgically 
removed without further sequelae.  

As noted previously, the May 2003 examiner did not review the 
veteran's claims file, including the VA treatment records 
documenting the presence of hemorrhoids in September 2002.  
The Board will remand the case to the RO for another VA 
examination of the veteran to address the etiology of the 
hemorrhoids.  The Board is cognizant, however, that the 
veteran refused rectal examination when examined in May 2003, 
and takes this opportunity to remind him that the duty to 
assist is not a one-way street, and an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  

The Board additionally notes that at his May 2003 
examination, the veteran reported that a Dr. Schwartz 
performed the arthroscopy on his left knee in 1996.  Records 
from Dr. Schwartz are not on file and should be obtained.

The Board lastly notes that records from the Social Security 
Administration (SSA) indicate that the veteran filed a 
workers' compensation claim in connection with a back injury 
incurred at work in 1998 or 1999.  Records associated with 
the referenced workers' compensation claim are not on file, 
and should also be obtained.  In addition, while some SSA 
records are on file, those records appear to have been 
submitted by the veteran, and there is no indication that the 
RO has sought to obtain any records from the SSA directly.  
To ensure that all pertinent records from the SSA are on 
file, on remand the RO should independently attempt to obtain 
any records for the veteran in the possession of that agency.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate each of the 
veteran's claims on appeal.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request that 
the veteran provide any evidence in his 
possession that pertains to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Schwartz, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, to include from Dr. 
Schwartz, which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant of this and ask him to provide 
a copy of the outstanding medical 
records.

3.  The RO should attempt to obtain a 
copy of the SSA decision awarding the 
veteran disability benefits, as well as a 
copy of the record upon which his award 
of SSA disability benefits was based, and 
a copy of the records associated with any 
subsequent disability determinations by 
the SSA.

4.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should attempt to obtain 
copies of the medical records pertaining 
to all workers' compensation claims filed 
by the appellant from 1998 to the 
present.

5.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
etiology of his bilateral hip disability; 
the nature and etiology of his left ankle 
disability; the nature and etiology of 
his left hand disability; the nature and 
etiology of his left knee disability; and 
the nature and etiology of his back 
disability.  All indicated studies, tests 
and evaluations deemed necessary must be 
performed.  

(a) With respect to any right and/or 
left hip disorder identified, the 
examiner must opine whether it is at 
least as likely as not that the 
disorder(s) is(are) etiologically 
related to the appellant's period of 
service or were present within one 
year of his discharge therefrom;

(b) With respect to the veteran's 
left ankle disorder, the examiner 
must opine whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
appellant's period of service or was 
present within one year of his 
discharge therefrom.  

(c) With respect to the veteran's 
left hand disorder, the examiner 
must opine whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
appellant's period of service or was 
present within one year of his 
discharge therefrom.  

(d) With respect to the veteran's 
left knee disorder, the examiner 
must opine whether it is at least as 
likely as not that the disorder is 
etiologically related to the 
appellant's period of service or was 
present within one year of his 
discharge therefrom.  

(e) With respect to each back 
disorder identified, the examiner 
must opine whether it is at least as 
likely as not that the back disorder 
is etiologically related to the 
appellant's period of service or was 
present within one year of his 
discharge therefrom.  

The claims folder must be made available 
to the examiner for proper review of the 
medical history.  

6.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and etiology of his 
hemorrhoids.  All indicated studies, 
tests and evaluations deemed necessary 
must be performed.  With respect to any 
hemorrhoid disorder (or residuals 
thereof) identified, the examiner must 
opine whether it is at least as likely as 
not that the disorder is etiologically 
related to the appellant's period of 
service.  The claims folder must be made 
available to the examiner for proper 
review of the medical history.  

7.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).






	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


